           Case 2:14-cv-06036-JS Document 71 Filed 07/28/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EVERETT KEITH THOMAS                            :          CIVIL ACTION
                                                 :
    v.                                           :          No. 14-6036
                                                 :
 CITY OF PHILADELPHIA, et al.                    :

                                            ORDER

         AND NOW, this 28th day of July, 2020, upon consideration of Defendants’ Motion to

Dismiss for Lack of Prosecution, and Plaintiff Everett Keith Thomas’s failure to comply with

several orders directing him to file an amended complaint, respond to Defendants’ Motion, or show

cause why this case should not be dismissed, and for the reasons stated in the accompanying

Memorandum, it is ORDERED the Motion (Document 67) is GRANTED. This case is

DISMISSED without prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure

41(b).

         The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                           BY THE COURT:


                                                            /s/ Juan R. Sánchez
                                                           Juan R. Sánchez, C.J.
